Title: To George Washington from Moustier, 19 May 1789
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir
Newyork the 19th of Mai 1789

Peculiar circumstances require peculiar measures. It was on this principle that I conceived there was no impropriety in soliciting an audience which seem’d to me, not only convenient but necessary to pave the way to the future management of business between the two nations. As by the transformation of the Federal Government of the United states the establish’d forms have ceased, the first measure ought as I conceive to be a confidential one and of such a nature as behoves friends, for I dare assert, Sir, that this name fits a man chosen to act a friendly part, by a King of France and in behalf of the most powerful Nation in

Europe, towards a Nation to whose Success that King and that Nation have so much and so gladly contributed. The question is not to define what shall be the intercourse between the President of the United states and the Minister of France. You are, Sir, too much enlightened and too much attached to the true interests of your Country, not to think that the most immediate intercourse between those two Characters is the most proper. Any person who should attempt to erect a wall between them, could not be considered as your personal friend, nor as the friend of your country. Such an attempt could have no other object but to render you, Sir instrumental to private views. And I believe, there are few characters, not only in America, but in the world, who like General Washington are superior to private interests. I fondly hope, Sir, that nobody has yet presumed to insinuate that it would be beneath the dignity of a President of the United states occasionally to transact business with a foreign Minister. As there are Ministers of different degrees so there are Ministers of different powers. I have been used to believe that a French Nobleman employed as Minister plenipotentiary of the King of France might, in some cases, transact business with any Sovereign even de proprio jure. On another Side I conceive that a President of the United states would expose himself to lose one of the most important of his functions if, for the sake of dignity, he should be so circumscribed, as not to be able to take any step in foreign politicks without the intermediate mean of persons, who notwithstanding the abilities they posess, might not inspire the same confidence, nor perhaps act with the same impartiality.
These observations are submitted, not to the President of the United states, but to General Washington, who more than any American has had proofs of the candour, liberality, regard and affection of the French Nation. Those sentiments he will experience still more in the high Station he now occupies, and this letter is a convincing proof that the man who represents that Nation, is very sollicitous to contribute to the personal glory and satisfaction of General Washington, as well as to the Success of the President of the United states.
My Sincerity in this circumstance can only be attributed to the concern I take in your happiness and in the welfare of the

country whose direction is entrusted to your care. I am with the greatest respect Sir Your most obedient humble Servant

Count de Moustier


P.S. To avoid the inconveniencies attending the translation of a confidential letter, I have exposed myself for this time, to write in a language in which I am not used to write, and which I would not employ in any official transactions.

